This case comes before us as a petition for habeas corpus which we will treat as a Rule 9 motion for release pending appeal. In such cases we do not review the action of the trial justice, but rather hear the motion de novo. The record furnished to us sets forth the reasons for the trial justice’s denial of bail pending appeal, and although his findings are not binding on us they are entitled to great weight if supported by competent evidence of probative force. Quattrocchi v. Langlois, 100 R.I. 741, 219 A.2d 570 (1966).
On examination of the record furnished by the parties, we are of the opinion that there was ample evidence before the trial justice from which he could find that the petitoner’s release would pose a threat to the community and that the severity of the sentence might cause the petitioner to flee the jurisdiction. Accordingly, we deny the petitioner’s motion for release pending appeal.